Citation Nr: 1016093	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  04-28 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to a total disability evaluation based upon 
unemployability (TDIU) due to service-connected disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which in part denied service 
connection for an acquired psychiatric disorder; and denied 
TDIU due to service-connected disability.  

The April 2003 rating decision addressed issues of 
entitlement to service connection for several identified 
acquired psychiatric disorders, including for "nerve 
condition and anxiety disorder", "depression due to 
undiagnosed illness", schizophrenia, and posttraumatic 
stress disorder (PTSD).  At bottom, however, the Veteran is 
claiming entitlement to service connection for an acquired 
psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (holding that claims for service connection 
specifically for a psychiatric disability of PTSD encompass 
claims for service connection for all psychiatric 
disabilities because an appellant generally is not competent 
to diagnose his mental condition, he is only competent to 
identify and explain the symptoms that he observes and 
experiences).   

In February 2004 the Veteran testified before a Decision 
Review Officer (DRO) at the RO.  In July 2006, he testified 
via videoconference before the undersigned Veterans Law 
Judge.

In October 2006 the Board remanded the case to the RO for 
further development.  Subsequent to that development the RO 
returned the case to the Board, which in September 2008, in 
part, remanded the case again to the RO for further 
development regarding the issues on appeal here.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

A remand in this case is necessary for the following reasons.  
The Veteran claims entitlement to service connection for an 
acquired psychiatric disorder. 
 
In the September 2008 remand, the Board determined that the 
Veteran was seeking entitlement to service connection for an 
acquired psychiatric disability, to include schizophrenia 
and/or anxiety.  This characterization of the claimed 
psychiatric disability was based on the following.  The Board 
noted that in March 2000 the Board had denied service 
connection for depression and memory loss, and the Veteran 
had not applied to reopen those claims; and that the Veteran 
later requested service connection for PTSD, but then later 
still withdrew that claim.  

On that basis, the Board determined that the current claim on 
appeal involved only a claim for service connection for a 
psychotic disorder of paranoid schizophrenia, and/or anxiety, 
as they were the only remaining diagnosed psychiatric 
disorders that could be considered with respect to the 
Veteran's claim. 

Notably, a decision of the United States Court of Appeals for 
Veterans Claims (Court) in 2009 impacts on the logic of that 
articulation of the Veteran's claimed psychiatric disability 
on appeal.  Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), 
the Court held that a claim for a specific psychiatric 
disability encompasses a claim in general for any psychiatric 
disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Thus, the Veteran's current claim must encompass a claim for 
service connection for any psychiatric symptomatology no 
matter how such disorder is diagnosed. 

In response to the action ordered in the September 2008 
Remand, the Veteran underwent VA mental disorders examination 
in November 2008 for the purpose of determining the 
etiology-specifically, the likelihood of a nexus with 
service or service-connected disability-of any diagnosed 
Axis I psychiatric disability.  

In the November 2008 VA examination report, on Axis I, the 
examiner diagnosed psychotic disorder, not otherwise 
specified; and diagnosed that PTSD was not found.  The 
examiner stated that he could not find any evidence that the 
psychotic disorder began at any time prior to October 1998, 
when a report of a VA neuropsychiatric examination yielded a 
diagnosis of undifferentiated somatization disorder and 
depressive disorder, not otherwise specified, and anxiety 
disorder, not otherwise specified.  The examiner noted that 
at the time of the October 1998 examination, the Veteran did 
not show any overt signs of a psychotic process, and instead 
the examiner felt that the Veteran had some depression.

In a February 2009 addendum to the November 2008 VA 
examination, the examiner added that there was no evidence 
that the diagnosed psychotic disorder began prior to 1998, or 
that the psychotic disorder was related in any way to any of 
the Veteran's service-connected disabilities.

Though the examiner found no evidence that the diagnosed 
psychotic disorder began prior to 1998, on review of VA 
treatment records dated between March and May 1995, there is 
evidence of psychiatric symptomatology including objective 
findings of positive paranoid delusions in April 1995.  At 
that time there is also an assessment of depression, not 
otherwise specified.  

Other treatment records in 1995 show that in March 1995, less 
than two years after service, the Veteran reported a history 
of having depression symptoms that started during service in 
1991.  The March 1995 VA treatment record contains an 
assessment of depression, and the Veteran was referred to be 
seen in consultation by psychiatry.  

VA treatment records in May 1995 show complaints since 
service, that the Veteran felt anxious, depressed, withdrawn, 
and irritable.  The provider found that other symptoms 
suggested that the Veteran was very depressed with possible 
paranoid ideation.  The assessment at that time was major 
depressive disorder with psychotic features versus other 
diagnoses such as PTSD.

The report of the October 1998 VA mental disorders 
examination-which the most recent VA examiner referred to as 
the earliest date of evidence of a psychiatric (psychotic) 
disorder-shows that the October 1998 examiner diagnosed on 
Axis I: (1) undifferentiated somatization disorder, (2) 
depressive disorder, not otherwise specified, and (3) anxiety 
disorder, not otherwise specified.  That examiner found that 
the Veteran's depression and anxiety began in 1995, "though 
his family stated otherwise" (earlier).

The report of a September 1999 VA examination contains 
diagnoses of depressive disorder, somatization, and anxiety 
disorder.  The report of a January 2003 VA examination for 
mental disorders contains an Axis I diagnosis of depression, 
not otherwise specified.  

VA treatment records dated in the 1990s through the mid-2000s 
show treatment for psychiatric symptomatology variously 
diagnosed on Axis I, as anxiety, depression, PTSD, and 
schizophrenia, paranoid type. 

The Board is remanding the claim to the RO to refer the 
claims files to the examiner from the November 2008 VA 
examination for an opinion based in light of the evidence 
showing indications of a psychiatric condition as early as in 
March 1995, just shortly over one and one-half years after 
service ended.  Given the holding in Clemons, supra, the 
examiner should provide an opinion as to the likelihood that 
any diagnosed psychiatric disorder is related to any injury 
or disease in service or to service-connected disability, as 
outlined in the order below. 

Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a 
specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Such examination and opinion would be instructive with regard 
to the appropriate disposition of the claim under appellate 
review.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).     

The Veteran is also claiming entitlement to TDIU.  The 
development regarding the claimed acquired psychiatric 
disorder could affect the claim for a grant of TDIU. See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  Thus, 
the Board's resolution of the TDIU claim at present would be 
premature.  A determination regarding the TDIU claim must be 
adjudicated in connection with the other claim on appeal. 


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide information as to the dates of 
any treatment received for any psychiatric 
complaints. 
 
Request the Veteran to furnish signed 
authorizations for the release to the VA 
of private medical records in connection 
with each non-VA source he identifies.  
All records obtained should be added to 
the claims folder.  In part, specifically 
request all medical records of treatment 
since the last records on file, dated in 
December 2007 (VA treatment records).

If requests for any private treatment 
records are not successful, inform the 
Veteran of the nonresponse so that he will 
have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2009).

2.  After the above development has been 
completed, then refer the claims files to 
the examiner who conducted the November 
2008 VA examination for mental disorders, 
if he is available.  If he is not 
available, arrange for a new examination 
of the Veteran as instructed further 
below. 

If the November 2008 examiner is 
available, the claims files and this 
REMAND decision should be referred to him 
for review of the record and to provide an 
addendum with an opinion addressing the 
nature and etiology of any acquired 
psychiatric disorder diagnosed pursuant to 
the questions noted below.  

If that examiner is available, then 
examination of the Veteran is necessary 
only if the examiner deems additional 
examination necessary.  If that examiner 
is unavailable, then the Veteran should be 
examined by a psychiatrist to determine 
the nature and etiology of any acquired 
psychiatric disorder diagnosed.

On that basis, any examination should 
include all studies deemed appropriate in 
the medical opinion of the examiner should 
be performed, and all findings should be 
set forth in detail.  The claims file 
should be made available to the examiner, 
who should review the entire claims folder 
in conjunction with this examination.  
This fact should be so indicated in the 
examination report.  The rationale for any 
opinion expressed should be included in 
the examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.  
The examiner should elicit from the 
Veteran: a narrative of his history of 
relevant symptoms during and since 
service; and any stressors (stressful 
events) he attributes as a cause of a 
claimed PTSD.    

After review of the claims files' medical 
evidence of treatment for psychiatric 
symptomatology, as outlined above, and 
performing such examination/studies deemed 
necessary, the examiner should identify 
any acquired psychiatric disorder; and for 
any identified, provide a medical opinion 
as to whether there is a probability of 50 
percent or greater (is at least as likely 
as not) that: 
 (a) in the case of an acquired 
psychiatric disability-began or was 
permanently worsened during active 
service, and/or was the result of an 
inservice injury or disease; or was 
caused by or aggravated by a service-
connected disability; or 

 (b) in the specific case of a 
psychosis-became manifested to a 
compensable degree within one year of 
separation from active duty, or 
otherwise is shown to be 
etiologically related to service.  

The examiner should comment on the 
evidentiary basis for any etiological 
opinion relating any current acquired 
psychiatric disability to service.  The 
examiner should specifically comment on VA 
treatment records in 1995, within two 
years of discharge after service, showing 
treatment for psychiatric symptomatology; 
including an April 1995 record containing 
findings of positive paranoid delusions, 
and an assessment of depression, not 
otherwise specified.  If the examiner 
diagnoses the Veteran as having PTSD, the 
examiner should indicate the inservice 
stressor(s) underlying that diagnosis.

3.  After the requested examination has 
been completed, the examination report 
should be reviewed to ensure that it is in 
complete compliance with the directives of 
this remand.  If any report is deficient 
in any manner, it should be returned to 
the examiner.

4.  If the ordered mental disorders 
examination includes a diagnosis of PTSD, 
and if the Veteran has attributed the 
disorder to an inservice stressor, then 
conduct any additional development deemed 
appropriate by the AOJ that has not 
already been completed, as implied by 
38 C.F.R. § 3.304(f) (2009).

5.  Conduct any additional development 
deemed appropriate by the AOJ.

6.  Following any additional development 
deemed appropriate, the AOJ should 
readjudicate the claim for service 
connection for an acquired psychiatric 
disorder, and in light of that 
determination, readjudicate the claim for 
TDIU.  If the benefit sought is not 
granted, issue the Veteran and his 
representative a supplemental statement of 
the case on that claim.  Allow an 
appropriate period of time for the Veteran 
and his representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


